Exhibit 10.1

SECOND AMENDMENT TO THE

STONE ENERGY CORPORATION

2009 AMENDED AND RESTATED STOCK INCENTIVE PLAN

THIS SECOND AMENDMENT (this “Second Amendment”) to the Stone Energy Corporation
2009 Amended and Restated Stock Incentive Plan, as amended from time to time
(the “Plan”), is made by Stone Energy Corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and other
service providers of the Company;

WHEREAS, Article X of the Plan provides that the Company’s board of directors
(the “Board”) may amend the Plan from time to time without approval of the
stockholders of the Company, subject to certain exceptions including the
requirement that any amendment to the Plan to increase the number of shares of
common stock, $0.01 par value per share, of the Company (“Common Stock”) that
may be issued under the Plan must be approved by the stockholders of the
Company;

WHEREAS, the Board desires to increase the number of shares of Common Stock
available under the Plan and to make certain other revisions determined to be
advisable by the Chief Executive Officer of the Company; and

WHEREAS, in connection with such approval, the Company hereby adopts this Second
Amendment, effective as of May 21, 2015 (the “Effective Date”) and subject to
approval by the stockholders of the Company, to (i) increase the number of
shares of Common Stock available for issuance under the Plan, (ii) extend the
term of the Plan, and (iii) make certain other clarifying changes under the
Plan.

NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below:

1. Paragraph III of the Plan is hereby amended and restated in its entirety to
read as follows:

III. EFFECTIVE DATE AND DURATION OF THE PLAN

The 2004 Plan, the 2001 Plan, the 2000 Plan, and the 1993 Plan were effective on
the dates provided therein. The Plan was amended and restated effective and
approved by the stockholders of the Company as of May 28, 2009. The Plan was
further amended effective May 20, 2011. This Second Amendment shall be effective
as of May 21, 2015, provided this Second Amendment is approved by the
stockholders of the Company at a duly called meeting of the stockholders (or any
adjournment thereof) held on May 21, 2015 (or, if



--------------------------------------------------------------------------------

applicable, on the date of such adjournment). If this Second Amendment is not so
approved by the stockholders, then this Second Amendment shall be void ab
initio, and the Plan shall continue in effect as if this Second Amendment had
not been made. No further Awards may be granted under the Plan after May 21,
2025. The Plan shall remain in effect until all Options granted under the Plan
have been satisfied or expired and all Restricted Stock Awards granted under the
Plan have vested or been forfeited. No “Bonus Stock Award” (as such term is
defined in the 2004 Plan) shall be granted to any individual who was not
eligible to receive such award prior to May 28, 2009, under the terms of the
2004 Plan.

2. Subparagraph V(a) of the Plan is hereby amended and restated in its entirety
to read as follows:

(a) Shares Subject to the Plan. Subject to adjustment in the same manner as
provided in Paragraph IX with respect to shares of Common Stock subject to
Options then outstanding, the aggregate number of shares of Common Stock that
may be issued under the Plan, and the maximum number of shares of Common Stock
that may be issued under the Plan through Incentive Stock Options, shall not
exceed 10,125,000 shares (which number includes the number of shares of Common
Stock previously issued pursuant to an award (or made subject to an award that
has not expired or been terminated) granted under the 2004 Plan, the 2001 Plan,
the 2000 Plan, or the 1993 Plan). Shares of Common Stock subject to an Award
under this Plan that expires or is canceled, forfeited, exchanged, settled in
cash or otherwise terminated without the actual delivery of shares (Restricted
Stock Awards shall not be considered “delivered shares” for this purpose), will
again be available for Awards under this Plan, except that if any such shares
could not again be available for Awards to a particular Participant under any
applicable law or regulation, such shares shall be available exclusively for
Awards to Participants who are not subject to such limitation. Notwithstanding
the foregoing, (i) the number of shares tendered or withheld in payment of any
exercise or purchase price of an Award or taxes relating to an Award,
(ii) shares that were subject to an Option or a Stock Appreciation Right but
were not issued or delivered as a result of the net settlement or net exercise
of such Option or Stock Appreciation Right and (iii) shares repurchased on the
open market with the proceeds of an Option’s exercise price, will not, in each
case, be available for Awards under this Plan. The Board may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute Awards) and make adjustments if
the number of shares of Common Stock actually delivered differs from the number
of shares previously counted in connection with an Award.

3. Except as expressly amended or modified in this Second Amendment, all terms
and provisions of the Plan are and shall remain in full force and effect and all
references therein to such Plan shall henceforth refer to the Plan as modified
by this Second Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the execution of this Second
Amendment by its duly authorized officer.

 

STONE ENERGY CORPORATION By:

/s/ David H. Welch

David H. Welch Chairman, President and Chief Executive Officer Date: May 21,
2015